In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the City of New Rochelle appeals from an order of the Supreme Court, Westchester County (Silverman, J.), entered July 5, 1994, which granted the application.
Ordered that the order is reversed, on the law, with costs, and the application is denied.
The petitioner failed to proffer a reasonable excuse for waiting over five months after the expiration of the prescribed 90-day period to commence the instant proceeding against the City of New Rochelle (see, Matter of Stenowich v Colonie Indus. Dev. Agency, 151 AD2d 894). Further, there is no evidence in the record to establish that the City of New Rochelle acquired actual notice of the essential facts constituting the petitioner’s claim within the prescribed 90-day period or a reasonable time thereafter (see, Matter of Caruso v County of Westchester, 220 AD2d 746). Under the circumstances, the Supreme Court improvidently exercised its discretion in granting the petitioner’s application. Mangano, P. J., Miller, Ritter and Pizzuto, JJ., concur.